  8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 1 of 15 - Page ID # 821



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


IN RE:
                                                           8:19CV549
Application of RICARDO IV MONTILLA,

                                                MEMORANDUM AND ORDER
                    Applicant,



      Ricardo IV Montilla has applied for an order allowing him to serve
discovery on A.G. Processing Incorporated (“AGP”), for the purpose of assisting
tribunals in Venezuela. AGP is an Iowa corporation with its principal place of
business in Omaha, Nebraska. The application is made pursuant to the authority
granted to the United States courts under 28 U.S.C. § 1782. This court has
jurisdiction over Montilla’s Application.


      Montilla filed his Verified Ex Parte Application on the court’s public docket.
(Filing No. 1). AGP became aware of the filing and, with leave of the court,
responded. The court filings on Montilla’s Application now include the Application
and supporting brief, (Filing Nos. 1 & 1-1); an opposition brief with supporting
evidence, (Filing No. 10); a reply brief and supporting evidence, (Filing Nos. 13 &
14); a surreply brief and surreply evidence, (Filing No. 18); and a sur-surrely brief
(Filing No. 19-1). While this court need not permit a surreply or sur-surreply,
particularly with additional evidence, (see NECivR 7.1(c)), in the interest of
reaching a fully informed decision, I have considered all the briefing and
admissible evidence filed. Upon that review, for the reasons stated below, the
Application will be denied.
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 2 of 15 - Page ID # 822



                               THE APPLICATION


      Montilla’s Application states he is a minority shareholder in Proagro C.A.
(“Proagro”), a Venezuelan animal feed conglomerate, and Protinal, C.A.
(“Protinal), a holding company which owns shares in Proagro. (Filing No. 1, at
CM/ECF pp. 3-4). Montilla alleges that in the fall of 2015, AGP (the largest
shareholder of Proagro and the majority shareholder of Protinal) transferred
AGP’s shares in Protinal and Proagro to AGP-related entities, and Proagro
transferred treasury shares to an AGP-controlled entity. (Filing No. 1, at CM/ECF
pp. 5-7). Montilla believes that in 2017, the AGP-controlled entities which
received Protinal/Proagro shares from AGP transferred those shares to third
parties, thereby completing AGP’s plan to fully divest its interest in Protinal and
Proagro. (Filing No. 1, at CM/ECF p. 7-8). Montillo alleges these share transfers
violated Protinal and Proagro bylaws and Venezuelan securities laws, and
minority shareholders were harmed by these unauthorized and unlawful
transfers. (Filing No. 1, at CM/ECF p. 5).


      On December 8, 2015, Montilla filed an administrative complaint with
Venezuela’s National Securities Superintendent, Superintendencia Nacional de
Valores (“SUNAVAL”), claiming the share transfers were a public offer and
SUNAVAL’s prior approval was therefore necessary. Montilla alleged the
transfers were made in violation of Venezuela’s Securities Market Act, including
the obligations of prior notice and approval of transactions between interrelated
entities. AGP was not a party to the administrative action filed before the
SUNAVAL. (Filing No. 1, at CM/ECF pp. 8, 12).


      SUNAVAL performed an investigation, and found evidence that the
stockbroker who facilitated the transfer of Proagro shares did not possess
documentary support for those transfers, the transferee entities were interrelated,

                                         2
  8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 3 of 15 - Page ID # 823



and the Caracas Stock Exchange failed to comply with its information, notices,
alerts and stop-trading duties with respect to the high-volume trade of Proagro
shares on the relevant dates. (Filing No. 1, at CM/ECF p. 9). SUNAVAL opened
an administrative procedure in April of 2016. It issued an order on June 13, 2018,
concluding there was no basis to take action against Proagro for alleged
violations of Venezuelan securities laws. (Filing No. 1, at CM/ECF p. 10).


      Montilla disagreed with SUNAVAL’s conclusion, and he filed an
Administrative Action seeking a writ of annulment in The Second Court on
Contentious-Administrative Matter of Venezuela (“Second Court") on August 1,
2018. (Filing No. 1, at CM/ECF p. 10). In the Administrative Action, Montilla
claimed SUNAVAL failed to consider its own prior inspections. He also claimed
SUNAVAL erred by failing to consider information provided by minority
shareholders, and it failed to notify AGP of the action or obtain documentary or
testimonial evidence that was necessary for full consideration of the issues,
including evidence from AGP and its related entities who received Proagro
and/or Protinal shares. (Filing No. 1, at CM/ECF p. 10-11). Under Article 84 of
the Contentious Administrative Jurisdiction Act of Venezuela, Montilla was
allowed to submit evidence in the Administrative Action to void the SUNAVAL
decision. (Filing No. 1, at CM/ECF p. 13).


      Montilla’s   Application,   filed   on   December     16,   2019,    states   the
Administrative Action is “currently pending.” (Filing No. 1, at CM/ECF p. 16). In
addition to the Administrative Action, Montilla’s Application states he intends to
file an Accounting Action and an Annulment Action in Venezuela after AGP
produces the discovery requested in his Application. Montilla has retained
Gonzalo Salima Hernandez of the Salima Palazzi law firm in Caracas, Venezuela
to assist in litigating the actions. (Filing No. 1, at CM/ECF p. 15; Filing No. 14-2).


                                           3
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 4 of 15 - Page ID # 824



      According to the Application, the Accounting Action will be filed under
Article 673 of the Civil Procedure Code of Venezuela against Proagro’s directors
and managers regarding AGP’s divestment of its stock in Proagro and Protinal,
and Proagro’s suspect purchases of commodities. (Filing No. 1, at CM/ECF pp.
12-13). The Application states the Annulment Action will be based on Article 18
of the Venezuelan Securities Market Act to annul AGP’s transfers with respect to
the Proagro Shares. (Filing No. 1, at CM/ECF p. 14-15). As to Proagro’s sale of
its treasury shares, the Annulment Action will be based on Article 45 of the
Securities Market Act and Article 280 of the Commercial Code. Like ordinary
lawsuits in Venezuela, Annulment Actions begin with service on the defendants
and a 20-day answer deadline, followed by a discovery phase, the parties’
respective submissions of written conclusions for the court’s consideration, and a
court decision on whether the share transfers were void. (Filing No. 1, at
CM/ECF p. 15).


      Montilla states that if his Application herein is denied, he will be unable to
gather information explaining:

      (1)   the manner, reasons and grounds for the transfers of the Proagro
            shares without first offering the same to other shareholders,
      (2)   the extent of the relationship between AGP and the PPH Entities
            (the allegedly AGP-related entities),
      (3)   the role of Proagro’s board of directors in the transfers of the
            Proagro shares,
      (4)   the beneficiaries of the trusts owning Proagro shares, and
      (5)   whether AGP, Proagro or any supplier of the latter artificially
            marked-up commodities to the detriment of Proagro’s finances and
            its shareholders.




                                         4
    8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 5 of 15 - Page ID # 825



(Filing No. 1, at CM/ECF pp. 16-20). To address these issues, Montilla seeks
leave to serve on AGP over 60 document production requests, six
interrogatories, and a notice to depose an AGP corporate representative. Id.
Montilla states the discovery is needed to obtain evidence of the transactions
between AGP and the AGP-related and/or controlled entities1 along with
information about Proagro’s transactions with several suppliers of commodities
(e.g., corn, soybeans, soybeans oils, etc.) which occurred between 2013 and
2015, allegedly at above-market prices. (Filing No. 1, at CM/ECF p. 12).


                             STANDARD OF REVIEW


        Pursuant to 28 U.S.C.A. § 1782, a United States district court may order a
resident of that district to provide testimony or statements, or to produce
documents for use in a foreign or international tribunal. The request for discovery
can be made “upon the application of any interested person and may direct that
the testimony or statement be given, or the document or other thing be produced,
before a person appointed by the court.” 28 U.S.C.A. § 1782(a). “To the extent
that the order does not prescribe otherwise, the testimony or statement shall be
taken, and the document or other thing produced, in accordance with the Federal
Rules of Civil Procedure.” Id.


        To pursue discovery under 28 U.S.C.A. § 1782(a), the application must be
filed by an “interested person,” seek documents and testimony from witnesses
residing or located in the district where the application is filed, and request
discovery for use in pending or reasonably contemplated proceedings before a

1
 The application refers to AGP-owned, “AGP-controlled” and “AGP-related” entities
when describing the recipients of the alleged unauthorized share transfers. The
question of whether Montilla is using these terms distinctively or synonymously is not
material to this decision.

                                          5
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 6 of 15 - Page ID # 826



foreign tribunal. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,
259 (2004); Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376 F.3d 79, 83 (2d
Cir. 2004) (identifying the three statutory requirements for § 1782 discovery
requests). The statute is intended to provide an efficient means of using the
United States federal courts to assist participants in international proceedings
and thereby encourage, by example, foreign countries to similarly assist courts in
the United States. In re Application of Malev Hungarian Airlines, 964 F.2d 97,
100 (2d Cir.1992).


      Even when all requirements of 28 U.S.C.A. § 1782(a) are met, the court
may, in its discretion, deny the application for discovery. In exercising this
discretion, the court considers the “Intel Factors,” to wit: 1) whether the person
from whom discovery is sought is a participant in the foreign proceeding; 2) the
nature of the foreign tribunal, the type of proceedings pending or contemplated in
that forum, and whether the foreign government, court, or agency is receptive to
assistance by a United States federal court; 3) whether the § 1782 request
attempts to “circumvent foreign proof gathering restrictions or other policies;” and
4) whether the documents or testimony sought are “unduly intrusive or
burdensome.” Intel, 542 U.S. at 264–65.


                                    ANALYSIS


      Both Montilla and AGP have submitted evidence and briefing in support of
their respective positions. Both filed declarations by Venezuelan lawyers in an
attempt to explain how Administrative, Accounting, and Annulment actions are
litigated in Venezuela. Unfortunately, as is often the case with United States
lawyers, the Venezuelan lawyers do not appear to agree.




                                         6
    8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 7 of 15 - Page ID # 827



        Montilla’s Application asserts he has an interest in three Venezuelan
proceedings: A pending Administrative Action, and two anticipated actions—an
Accounting Action and an Annulment Action. Each of these actions challenges
AGP’s transfers of Proagra and Protinal stock, and Proagra treasure shares.
Montilla, as a minority shareholder in Proagra and Protinal, is the named Plaintiff
in the Administrative Action, and an interested person with respect to all three
pending and anticipated actions. The first requirement of a § 1782 Application is
clearly met.


        The Application requests production of documents, interrogatory answers,
and testimony from AGP, a resident of Nebraska. As such, the second
requirement of a § 1782 Application is clearly met.


        But assessing the third element of a §1782 Application—that the discovery
will be used in pending or reasonably contemplated proceedings before a
Venezuelan tribunal—requires a critical analysis of the facts presented. It is
undisputed that the Accounting and Annulment Actions have not been filed. It is
further undisputed that contrary to the statements within the Application, at the
time the Application was filed in this forum, the Administrative Action was no
longer pending before the Second Court.2 (Filing No. 10-4). And it was not


2
        The parties argue over whether Montilla’s Verified Application intentionally
misrepresented that the Administrative Action was pending in Venezuela. Montilla
claims he was not notified of the Second Court’s ruling, entered on November 26, 2019,
until January 16, 2020, and he immediately appealed. The Application was filed in this
forum on December 16, 2019. For the purposes of the court’s analysis, I need not and
do not decide whether Montilla was not candid with this court when he filed his
Application.
        However, I do note that when Montilla was notified of the Second Court’s
adverse ruling on the Administrative Action, he did not immediately correct the material
misstatement in his Application. Instead, AGP’s response brief and evidence, filed on


                                           7
  8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 8 of 15 - Page ID # 828



pending before an appellate forum when the Application was filed: Montilla
appealed the adverse ruling in the Administrative Action after he filed his
Application for discovery from AGP. (Filing Nos. 10-5; Filing No. 14-2, at CM/ECF
p. 3).


         The parties’ retained legal experts disagree regarding the likely outcome of
that appeal process. But upon close reading of the declarations, AGP’s experts
assert Montilla will not be allowed to submit evidence before the Venezuelan
appellate court(s), ((Filing No. 10-2, at CM/ECF p. 10; Filing No. 10-3, at
CM/ECF pp. 5-6)), and Montilla’s experts do not dispute this statement. See
(Filing No. 14-1; Filing No. 14-2). Montilla’s experts assert the Administrative
Action is not fully dismissed because Montilla appealed it—that the current ruling
is not a final judgment under Venezuelan law. But for the purposes of the
Application before this court, the question is whether evidence is being requested
“for use” in a pending or reasonably contemplated action in a foreign forum.
None of the experts—on either side of this case—claim Montilla will be allowed to
offer evidence obtained from AGP in the United States during the appeals
process in Venezuela. As to the Administrative Action, the evidence requested is
not currently useful to the Venezuelan court.


         Montilla may be claiming reversal of the Second Court’s adverse ruling is
likely, and the evidence from AGP will be needed and used in the “reasonably
contemplated” litigation on remand. But this court will not interpret the potential
for reversal and remand as sufficient to prove Montilla reasonably contemplates




February 4, 2020, notified this court that the Administrative Action was not pending in
Venezuela when Montilla filed his Application. The failure to promptly correct prior
material misstatements can be construed as lack of candor to the tribunal.


                                           8
    8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 9 of 15 - Page ID # 829



litigating the Administrative Action at an evidentiary stage. If that reversal occurs,
Montilla can then file an Application in this forum, if necessary.3


        As to the Accounting and Annulment Actions, the primary question is
whether these proceedings are not only contemplated, but reasonably so.
Montilla claims the Accounting and Annulment Actions in Venezuela have not
been filed because he needs the information from AGP.4 The parties’ respective
experts appear to disagree on the procedural prerequisites for filing such actions
under Venezuelan law. AGP’s experts state that even if Montilla gathers the
evidence requested, he cannot file either an Accounting or Annulment action in
Venezuela. AGP’s expert claims that having failed to timely complete necessary
pre-filing steps for asserting these claims, Montilla lacks standing. Montilla’s
experts—one of whom is the lawyer identified in the Application as retained to file
these lawsuits—disagree.


        As to the proposed Accounting Action, Montilla’s Application states he will
pursue this action under Article 673 of the Code of Civil Procedure. AGP’s
experts state he cannot do so because there is no decision by the shareholder
assembly to pursue an accounting action, and Montilla therefore lacks standing


3
  The court notes that based on the statements within Montilla’s Application, and the
stated purpose for needing discovery from AGP, the parties are apparently able to
obtain and submit evidence to the Second Court in support of requesting a writ to annul
an adverse SUNAVAL decision. But Montilla did not file his Application in this forum
until more than 14 months after he appealed the SUNAVAL decision to the Second
Court.

4
  Montilla argues the court should not consider the opinions of experts on Venezuelan
law. (Filing No. 22, at CM/ECF p. 2). That is generally true, and nothing in this opinion
should be construed as a comment on the underlying merits of the Venezuelan pending
or anticipated Actions. That said, this court has reviewed and considered the expert
declarations submitted by both parties to gain some understanding of the applicable
Venezuelan tribunals and the matters assigned to those forums.

                                           9
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 10 of 15 - Page ID # 830



to do so. (Filing No. 10-2, at CM/ECF p. 9; Filing No. 10-3, at CM/ECF p. 7).
Montilla’s experts state he has standing to pursue the Accounting Action under
Article 291 of the Venezuela Commerce Code. This court need not decide which
experts are correct.


      Article 291, cited as the basis for the opinions of Montilla’s experts, is not
cited in Montilla’s Application as the legal basis for his anticipated Accounting
Action. Montilla’s experts, one of whom is retained to represent Montilla in the
Accounting Action, have not explained the discrepancy between their opinions
and the Application. I therefore find there is no showing that Montilla’s
Accounting Action against the Proagra and Protinal Board of Directors, or any of
them, under Article 673 of the Code of Civil Procedure is “reasonably”
contemplated.5


      As to the proposed Annulment Action, Montilla’s Application cites Article 45
of the Securities Market Act and Article 280 of the Commercial Code as the
statutory basis for these claims. AGP’s experts claim the request to annul stock
transfers must first be presented to the SUNAVAL; Montilla’s experts disagree,
stating that under Venezuelan law, the sale of shares can be canceled under
Articles 1090, 1091, 1092 and 1093 of the Commercial Code. Montilla’s experts
state “Any person who suffers an injury arising out of an illicit securities
transaction can challenge directly the transfer of shares made by a public
company before the commercial courts and can report the fact to SUNAVAL.”
(Filing No. 14-2, at CM/ECF p. 9).


      5
        AGP’s experts claim actions under Article 673 and under Article 291 are
wholly distinct, and that an action under Article 291 cannot provide the remedy
Montilla requests; that is, an accounting by and against the Directors of the
Proagro and Protinal companies. (Filing No. 18-2, at CM/ECF p. 7).


                                        10
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 11 of 15 - Page ID # 831




      Again, the court need not decide, and does not decide, the merits of
Venezuelan law. Since this court is not versed in Venezuelan law, where the
parties’ experts disagree, it lacks the ability to decide whether Montilla has
standing to pursue an Annulment Action in a Venezuelan tribunal and whether,
based on the issue of standing, such a claim is reasonably contemplated. And I
need not further consider this issue because as explained below, upon
application of the Intel factors, I conclude the discovery should not be allowed.
Intel, 542 U.S. at 265.


      B.     The Intel Factors


      Montilla already is a participant in the Administrative Action, and as to the
Accounting and Annulment Action, the court assumes he will be a party. Contrary
to AGP’s argument, this court will not endorse a blanket statement that all judicial
forums in Venezuela are corrupt and unlikely to accept evidentiary assistance
from this court. The remaining questions under Intel are whether granting
Montilla’s Application will circumvent foreign proof-gathering restrictions or
policies and whether the requested discovery is unduly intrusive or burdensome.
Id.


      At least as to the Annulment Action, Montilla’s Application explains that
litigation in the Venezuelan civil courts will include a discovery phase, including
the opportunity to depose witnesses. (Filing No. 1, at CM/ECF p. 15). This
Application statement appears to undermine his experts’ claim that Montilla
“needs the information requested in the federal court in Omaha from AGP” to file
his Accounting and Annulment Actions because “[i]t is standard judicial practice
in Venezuela for a plaintiff to attach most of its evidence to the complaint.” (Filing
No. 14-2, at CM/ECF p. 9 (emphasis added)). Moreover, as to the Administrative

                                         11
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 12 of 15 - Page ID # 832



Action, the Application in this forum would have no purpose if the evidence
requested had to be filed with the writ of annulment to the Second Court. See
infra, fn. 3.


       Montilla’s retained expert explains Montilla’s Application for discovery in
the United States must be granted because the ability to obtain such discovery in
Venezuela is limited.

       Article 436 of the Venezuelan Code of Civil Procedure requires that
       a party already have a document, or knowledge of the data
       contained in the document, in order to obtain it from another party.
       Furthermore, the requesting party must have reason to know that the
       target of a discovery request actually possesses the document in
       order to be able to obtain it under the limited Venezuelan discovery
       rules. As such, this provision authorizes limited discovery in litigation
       in Venezuela.

(Filing No. 14-1, at CM/ECF p. 10). This argument advances the proverbial two-
edged sword. On the one hand, Montilla claims he needs discovery under the
authority of § 1782 because he cannot obtain it in Venezuela; on the other, he
admits that even if AGP was subject to the jurisdiction of the Venezuelan courts,
those courts would not permit the requested discovery.


       Thus, it appears the discovery requests in Montilla’s application extend
beyond the discovery permitted under Venezuelan law. Montilla’s Application, if
granted, would permit Montilla to circumvent Venezuela’s “proof-gathering
restrictions or other policies.” Intel, 542 U.S. at 265.


       Moreover, the court must consider whether the discovery requested is
“unduly intrusive or burdensome.” Id. AGP argues that the discovery requests are
extensive and as to much of it, unnecessarily so because if permitted by the
Venezuelan forum, Montilla could obtain much of it from Proagra and Protinal.


                                          12
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 13 of 15 - Page ID # 833



AGP further argues that as to some of the discovery sought, AGP would be
required to disclose confidential business information for use in, and potential
dissemination by, a Venezuelan forum. Montilla argues he needs the discovery
from AGP to assure he has all the information, and to the extent the information
is confidential, this court could enter a protective order forbidding disclosure
outside the Venezuelan proceedings.


      Upon review of the discovery requests, the court finds the requests are
extensive. See Filing No. 1, at CM/ECF pp. 17-20). Moreover, they encompass
information that AGP would justifiably consider confidential business information
under United States law; e.g., tax advice AGP received concerning share
transfers, (Filing No. 1, at CM/ECF p. 18, ¶ g (x)); “Any profits secured by AGP in
connection to sales made by any supplier to Proagro,” (Filing No. 1, at CM/ECF
p. 19, ¶ I (viii)). While the court could enter a protective order regarding this
information, whether that order would or even could be enforced by a
Venezuelan court is a complete unknown. And any enforcement of this court’s
protective order in Venezuela would require AGP, a third party to all three of
Montilla’s pending or contemplated Actions, to incur the extensive burden and
expense of initiating legal proceedings in Venezuela.


      Most striking is that as to much of the discovery, persons and entities
within the jurisdiction of the Venezuelan courts—some of whom are (or as to the
unfiled actions, will likely be) parties--could provide the information Montilla is
asking AGP to produce. Inversiones 412, Proagro, Financop Casa de Bolsa,
Intersec Casa de Bolsa, C.A., the Caracas Stock Exchange, the Venezuelan
stockbroker, and many others listed within the voluminous discovery requests,
are Venezuelan entities and persons. Montilla has failed to explain why these
entities and persons within the jurisdiction of the Venezuelan courts cannot
provide the requested testimony and documentation regarding, for example:

                                        13
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 14 of 15 - Page ID # 834




         • AGP’s communications with the Venezuelan entities and persons
           named in the discovery, (Filing No. 1, at CM/ECF pp. 17-19, ¶¶ 45
           (a)(ii), (iv) & (v), 45(c), 45(g)(ii), (v) & (vi), 45(l)(iii), (iv), (v) & (vi));

         • Communications between the Venezuelan entities and persons, (id,
           & Filing No. 1, at CM/ECF p. 18, ¶ 45(g)(3));

         • Payments made and received (and documentation of such
           transactions) between the Venezuelan entities and persons, (Filing
           No. 1, at CM/ECF pp. 18-19, ¶¶ 45(g)(i), 45(k), 45(l)(i), (ii), (vii) &
           (ix));

         • Documents related to the dissolution or liquidation of the trusts
           concerning Rios Enterprises, Mohedano Enterprises, Hupolo
           Enterprises and Sacrimont Limited, (Filing No. 1, at CM/ECF p. 18, ¶
           45(i));

         • Correspondence regarding the basis of Proagra’s                        financial
           statements, (Filing No. 1, at CM/ECF p. 18, ¶ 45(j));

         • Documentation underlying the share sales and transfers at issue,
           (Filing No. 1, at CM/ECF p. 17, ¶¶ 45(a)(i), (iii) & (viii), 45(g)(i) &
           (iv)); and

         • Minutes of Proagra’s board resolutions or shareholders’ meetings,
           (Filing No. 1, at CM/ECF p. 17-18, ¶¶ 45(a)(i) & (xi), (g)(xi), & (l)(vii)).


      For the foregoing reasons, the court finds the extensive discovery
requested in this case should be obtained from parties and Venezuelan entities
or persons to the extent possible, without imposing that burden on AGP. As to
most of the information requested, and potentially all of it, AGP is not the only
source. Venezuelan entities and persons can provide it, but based on the record
herein, have not been asked to do so—perhaps because a Venezuelan court
would not permit such discovery. The discovery requests are therefore not only
burdensome, but unduly so.
                                           14
 8:19-cv-00549-RFR-CRZ Doc # 23 Filed: 05/21/20 Page 15 of 15 - Page ID # 835




      That burden is further enhanced because AGP has been asked to produce
information that is, on the face of the request, considered confidential business
information under United States law. And if such information is produced, even if
subject to a protective order, AGP will need to subject itself to the jurisdiction of a
Venezuelan court and litigate its confidentiality interests in that forum.


      Accordingly,


      IT IS ORDERED that Montilla’s Application for discovery under 28 U.S.C. §
1782, (Filing No. 1), is denied.


                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                          15
